Citation Nr: 1700379	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-31 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1962 to September 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board recognizes that the Veteran's representative attempted to raise the issue of entitlement to service connection for tinnitus in a statement dated October 2016.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a March 1992 rating decision, the AOJ denied service connection for bilateral hearing loss.  Although the Veteran filed a Notice of Disagreement (NOD) with the decision, he did not perfect and appeal following the issuance of an April 1992 Statement of the Case (SOC), or submit new and material evidence within the one-year period.

2.  The evidence received since the April 1992 SOC, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.





CONCLUSIONS OF LAW

1.  The March 1992 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to reopen a claim that has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).  The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it, the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In an October 1968 rating decision, the AOJ denied the Veteran's claim for service connection for bilateral hearing loss (claimed as deafness), finding that service records failed to show incurrence of, or treatment for, any ear disorder during service.  The AOJ noted that the September 1965 separation examination was negative for any ear pathology and an audiometer examination showed normal hearing.

In a March 1992 rating decision, the AOJ continued the denial of the Veteran's claim for service connection for bilateral hearing loss.  The AOJ found that that no material evidence was submitted to reopen the Veteran's claim.  The Veteran submitted a timely NOD, and the AOJ issued an April 1992 SOC.  The Veteran was notified of this decision and of his appellate rights, but he did not appeal it or submit new and material evidence within the one-year period.  Therefore, the March 1992 rating decision is final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

At the time of the April 1992 SOC, the evidence of record included the Veteran's service treatment records, VA treatment records, and a January 1992 audiometric evaluation indicating bilateral hearing loss.

The evidence received since the March 1992 rating decision includes an April 2010 VA examination showing bilateral hearing loss.  The record also includes, the Veteran's representative October 2016 written brief presentation stating that the onset of the Veteran's bilateral hearing loss stemmed from his military occupational specialty duties, and a July 2009 private medical opinion stating that his current hearing loss is related to service. 

The Board finds that the evidence received since the April 1992 SOC includes evidence that is both new and material to the claim.  Specifically, the private opinion that states that the Veteran's current hearing loss is related to service.
 
For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The above-cited evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a current diagnosis that may be causally related to an in-service event or injury.  As such, the evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for asbestosis is reopened.




ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that his current bilateral hearing loss is a result of in-service noise exposure.  He was afforded a VA audiology examination in April 2010.  The Veteran was diagnosed with bilateral sensorineural hearing loss and the VA examiner opined that the Veteran's hearing loss does not appear to be caused by military service.  However, the Board finds that the VA examination report is inadequate to decide the claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Although the April 2010 examiner noted military noise exposure from artillery, vessels, small arms fire, and other types of infantry noise, he relied on normal hearing during service and at separation in concluding that the Veteran's hearing loss is not related to or caused by in-service noise exposure.  In so finding, the examiner stated the first record of hearing loss was in 1992, many years after the Veteran's discharge.  The examiner, however, did not discuss the significance, if any, of any threshold shifts between the Veteran's enlistment and separation examinations.  Additionally, the examiner did not address the possibility of delayed-onset of hearing loss.  In that regard, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board acknowledges that the Veteran provided a July 2009 private medical opinion, which opined that the Veteran's hearing loss was related to his position in the service and the duties that the Veteran had to perform while in service.  The examiner, however, stated that the Veteran noted a complete loss of hearing with some return after repetitive weapons firing.  The Board notes that there is no indication in the record that shows that the Veteran ever had a complete loss of hearing.  Hence, the July 2009 private opinion does not appear to be based on an accurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).    

Based on the foregoing, the Board finds that a remand is necessary to obtain an adequate medical opinion regarding the nature and etiology of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  After completing the foregoing development, the AOJ should forward the Veteran's claim to an otolaryngologist, or other qualified medical examiner, concerning the likelihood that the Veteran's hearing loss is related or attributable to his active duty service, to specifically include his reports of acoustic trauma during service.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay assertions, and any medical studies submitted by the Veteran and his representative.  The examiner must be provided a copy of this REMAND.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that any current hearing loss had its onset in service, was caused by military service, or is related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his current bilateral hearing loss.

It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service or shortly thereafter that may be indicative of acoustic trauma.

The examiner should also comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service. If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

In rendering this opinion, the examiner should consider the Veteran's statement that his bilateral hearing loss is related to in-service noise exposure, to include artillery, small arms fire, explosions, and vessels.  The examiner should also address the Veteran's representative contention that he has not experienced post-service occupational or recreational noise exposure.  See October 2016 Written Brief Presentation.  

Finally, as the previous VA examiner did not, the Board would appreciate the otolaryngologist to specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M.C. Liberman (2006). J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45): 14077-85.

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates.  J. Neurophysiol. 110, 577-586.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The AOJ should review the opinion report to ensure that it is in complete compliance with this remand. If the report is deficient in any manner, the AOJ should implement corrective procedures.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


